THE THIRTEENTH COURT OF APPEALS

                                   13-16-00358-CV


  Ericelda Chavez, Individually and as Representative of the Estate of Rafael Chavez,
                                  Sr., Deceased, et al.
                                           v.
          William R. Edwards, The Edwards Law Firm and Jo Emma Arechiga


                                    On appeal from the
                      28th District Court of Nueces County, Texas
                          Trial Cause No. 2013-DCV-2831-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

September 29, 2016.